DETAILED ACTION
This is in response to AFCP dated 4/21/22.  Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
As per Applicant’s filing of TD, the rejection of claims 1 and 7 over claims 1 and 9 US,10,750,461 is withdrawn.
As per Applicant’s filing of TD, the rejection of claims 1, 7, 13, and 14 over claims 1, 5, 9, 13, and 15 of US,10,687,292 is withdrawn.
As per Applicant’s filing of TD, the rejection of claims 1, 7, 13, and 14 over claims 1 and 7-9 US,10,638,437 is withdrawn.
As per Applicant’s filing of TD, the rejection of claims 1, 7, and 13-14 over claims 1, 6, and 10-12 of US,10,470,144 is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Won Yoon (Reg. # 71,058) on 5/10/22.
The application has been amended as follows: 

1.	(Currently Amended) A method performed by a user equipment (UE) configured to operate in a wireless communication system, the method comprising:
receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols;
wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region, 
wherein a plurality of unit regions comprising the unit region are included in a half frame,
wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions,
wherein the plurality of sets are separated from each other by a time duration, [[and]]
wherein a length of the time duration is identical to a length of the unit region in a time domain, and
wherein an actually transmitted number of SS/PBCH blocks is indicated by a bitmap for a plurality of groups of SS/PBCH blocks and by bits other than the bitmap for a number of SS/PBCH blocks within one of the plurality of groups.

2.	(Previously presented) The method of claim 1, wherein the plurality of candidate SS/PBCH blocks are included within a frequency band greater than 6 GHz.

3.	(Previously presented) The method of claim 1, wherein, for a subcarrier spacing of 120 kHz, first symbols for the plurality of candidate SS/PBCH blocks within the half frame are indexed by {4, 8, 16, 20} + 28*n, where n=0, 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18.

4.	(Previously presented) The method of claim 1, wherein, for a subcarrier spacing of 240 kHz, first symbols for the plurality of candidate SS/PBCH blocks within the half frame are indexed by {8, 12, 16, 20, 32, 36, 40, 44} + 56*n, where n=0, 1, 2, 3, 5, 6, 7, 8.

5.	(Previously presented) The method of claim 1, wherein, in the unit region, the plurality of candidate SS/PBCH blocks are distributed in a first region and a second region, 
wherein, in the unit region, a number of symbols between the first region and the second region is identical to a number of symbols before the first region, and
wherein, in the unit region, the number of symbols before the first region is identical to a number of symbols after the second region.

6.	(Previously presented) The method of claim 5, wherein, for a subcarrier spacing of 120 kHz, the number of symbols is 4.

7.	(Currently Amended) A user equipment (UE) configured to operate in a wireless communication system, the UE comprising:
at least one processor; and
at least one computer-readable memory coupled with the at least one processor and storing instructions that, based on being executed by the at least one processor, control the UE to perform operations comprising: 
receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols;
wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region, 
wherein a plurality of unit regions comprising the unit region are included in a half frame,
wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions,
wherein the plurality of sets are separated from each other by a time duration, [[and]]
wherein a length of the time duration is identical to a length of the unit region in a time domain, and
wherein an actually transmitted number of SS/PBCH blocks is indicated by a bitmap for a plurality of groups of SS/PBCH blocks and by bits other than the bitmap for a number of SS/PBCH blocks within one of the plurality of groups.

8.	(Previously presented) The UE of claim 7, wherein the plurality of candidate SS/PBCH blocks are included within a frequency band greater than 6 GHz.

9.	(Previously presented) The UE of claim 7, wherein, for a subcarrier spacing of 120 kHz, first symbols for the plurality of candidate SS/PBCH blocks within the half frame are indexed by {4, 8, 16, 20} + 28*n, where n=0, 1, 2, 3, 5, 6, 7, 8, 10, 11, 12, 13, 15, 16, 17, 18.

10.	(Previously presented) The UE of claim 7, wherein, for a subcarrier spacing of 240 kHz, first symbols for the plurality of candidate SS/PBCH blocks within the half frame are indexed by {8, 12, 16, 20, 32, 36, 40, 44} + 56*n, where n=0, 1, 2, 3, 5, 6, 7, 8.

11.	(Previously presented) The UE of claim 7, wherein, in the unit region, the plurality of candidate SS/PBCH blocks are distributed in a first region and a second region, 
wherein, in the unit region, a number of symbols between the first region and the second region is identical to a number of symbols before the first region, and
wherein, in the unit region, the number of symbols before the first region is identical to a number of symbols after the second region.

12.	(Previously presented) The UE of claim 11, wherein, for a subcarrier spacing of 120 kHz, the number of symbols is 4.

13.	(Currently Amended) A method performed by a base station (BS) configured to operate in a wireless communication system, the method comprising:
transmitting, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols;
wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be transmitted are included in a unit region, 
wherein a plurality of unit regions comprising the unit region are included in a half frame,
wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions,
wherein the plurality of sets are separated from each other by a time duration, [[and]]
wherein a length of the time duration is identical to a length of the unit region in a time domain, and
wherein an actually transmitted number of SS/PBCH blocks is indicated by a bitmap for a plurality of groups of SS/PBCH blocks and by bits other than the bitmap for a number of SS/PBCH blocks within one of the plurality of groups.

14.	(Currently Amended) A base station (BS) configured to operate in a wireless communication system, the BS comprising:
at least one processor; and
at least one computer-readable memory coupled with the at least one processor and storing instructions that, based on being executed by the at least one processor, control the BS[[ UE]] to perform operations comprising: 
transmitting, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols;
wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be transmitted are included in a unit region, 
wherein a plurality of unit regions comprising the unit region are included in a half frame,
wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions,
wherein the plurality of sets are separated from each other by a time duration, [[and]]
wherein a length of the time duration is identical to a length of the unit region in a time domain, and
wherein an actually transmitted number of SS/PBCH blocks is indicated by a bitmap for a plurality of groups of SS/PBCH blocks and by bits other than the bitmap for a number of SS/PBCH blocks within one of the plurality of groups.

15.	(Currently Amended) The method of claim 1, wherein, for a subcarrier spacing of 240 kHz, a first number of time slots in each unit region is equal to 4 time slots, 
wherein a first number of symbols that separate two groups of candidate SS/PBCH blocks in each unit region is equal to 8 symbols, 
wherein 8 OFDM symbols are located before one of the two groups and 8 OFDM symbols are located after other of the two groups and wherein each group among the two groups is defined by 4 adjacent candidate SS/PBCH blocks. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: independent claims 1, 7, and 13-14 teach among other things … receiving, in a frequency band greater than 6 GHz, at least one synchronization signal (SS)/physical broadcast channel (PBCH) (SS/PBCH) block respectively comprising 4 symbols … wherein a plurality of candidate SS/PBCH blocks in which the at least one SS/PBCH block is available to be received are included in a unit region … wherein the plurality of unit regions are distributed in a plurality of sets respectively comprising 4 consecutive unit regions … wherein the plurality of sets are separated from each other by a time duration … wherein a length of the time duration is identical to a length of the unit region in a time domain … wherein an actually transmitted number of SS/PBCH blocks is indicated by a bitmap for a plurality of groups of SS/PBCH blocks and by bits other than the bitmap for a number of SS/PBCH blocks within one of the plurality of groups.
Independent claims 1, 7, and 13-14 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-15 have been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468